DETAILED ACTION
Allowable Subject Matter
Claims 4-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The independent claims have been amended with more particular features, pertinently they recite “a connecting portion physically connecting the first imaging unit and the second imaging unit and maintaining their relative positons with respect to each other in a plane parallel to the mounting surface; and” which is supported in Specification, Fig. 4.  The best cited prior art is concerned with imaging the edges of the wafer and do not extend along the plane parallel to the mounting surface.  The connecting portion that physically fixes the horizontal locations of the cameras with respect to each other while allowing both cameras to move along the plane of the inspection, seems to provide an advantage in physically synchronizing image positions along the opposite inspection surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483